UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4152


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY RAVON RUFFIN, a/k/a Anthony Ray Ruffin,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00304-JAB-1)


Submitted:   August 29, 2012             Decided:   September 11, 2012


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel A. Forehand, LAW OFFICE OF SAMUEL A. FOREHAND, P.A.,
Raleigh, North Carolina, for Appellant.      Ripley Rand, United
States Attorney, Michael A. DeFranco, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following       a    jury        trial,       Anthony      Ravon   Ruffin     was

convicted of bank robbery, in violation of 18 U.S.C. § 2113(a)

(2006)    (Count    One);       armed    bank       robbery,      in    violation    of    18

U.S.C. § 2113(a), (d) (2006) (Count Two); brandishing a firearm

during and in relation to a crime of violence, in violation of

18 U.S.C. § 924(c)(1)(A)(ii) (2006) (Count Three); and felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2006) (Count Four).                      The district court sentenced

Ruffin to 415 months’ imprisonment:                        105 months on Count Two,

plus an additional 10 months for committing the offense while on

release; 105 months on Count Four, plus an additional ten months

for committing the offense while on release, to run concurrently

with the 115-month sentence for Count Two; and 300 months on

Count Three, to run consecutively to the concurrent 115-month

terms on Counts Two and Four.                      In addition, the court ordered

the 415-month sentence to run consecutively to the undischarged

portion of a 322-month sentence Ruffin was serving for unrelated

convictions in the Eastern District of North Carolina.                              Ruffin

timely appealed.

            Ruffin    first          seeks    to    have    his     convictions     vacated

because    the   license        of    one     of    the    Government      attorneys      who

prosecuted    his    case       had    been    suspended.           Our   review    of    the



                                               2
record shows that Ruffin failed to establish a violation of his

rights or prejudice warranting vacatur of his convictions.

             Next, Ruffin contends that the district court erred by

failing      to   consider       U.S.    Sentencing          Guidelines    Manual

§ 5G1.3(c), p.s. (2010), when it ordered the concurrent 115-

month prison terms on Counts Two and Four to run consecutive to,

rather than concurrent with, the undischarged portion of the

sentence imposed on unrelated offenses in the Eastern District

of   North    Carolina.         Ordinarily,    we     review    legal   questions

concerning the application of the Sentencing Guidelines de novo.

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010).

However, where a defendant argues that the district court erred

in its consideration of USSG § 5G1.3, but he did not invoke the

Guideline or argue that he was entitled to a concurrent sentence

in the district court, we review only for plain error.                    United

States v. Rouse, 362 F.3d 256, 260 (4th Cir. 2004).                        Here,

Ruffin requested that the district court consider running his

concurrent 115-month terms on Counts Two and Four concurrently

to any other sentence, but he did not mention USSG § 5G1.3.                   We

conclude that Ruffin has not demonstrated error under either

standard of review.

             Although     the    district     court    did     not   specifically

mention USSG § 5G1.3(c) at the sentencing hearing, the provision

was cited in the presentence report (“PSR”), where the probation

                                        3
officer recommended that a consecutive sentence be imposed, and

the court considered the PSR, as well as requests by counsel for

and against a consecutive sentence.               Accordingly, we can fairly

infer that the district court considered USSG § 5G1.3(c), and

Ruffin has not shown any error.              See United States v. Davis, 53

F.3d 638, 642 (4th Cir. 1995) (“A [district] court need not

engage    in    ritualistic     incantation    in    order    to     establish       its

consideration of a legal issue.              It is sufficient if . . . the

district court rules on issues that have been fully presented

for determination.           Consideration is implicit in the court’s

ultimate ruling.”).

               Finally, Ruffin argues that he was denied effective

assistance of counsel at sentencing because his attorney failed

to argue that § 5G1.3(c) supported running his concurrent terms

on    Counts    Two    and    Four   concurrently     with     his    undischarged

sentence in the Eastern District of North Carolina.                       Claims of

ineffective      assistance     of   counsel   should    be    raised     in     a    28

U.S.C.A. § 2255 (West Supp. 2012) motion rather than on direct

appeal,   unless       the   appellate   record     conclusively      demonstrates

ineffective assistance.          United States v. Benton, 523 F.3d 424,

435    (4th     Cir.   2008).        Because   the    record       here   does       not

conclusively show that counsel was constitutionally ineffective,

we decline to review this claim on direct appeal.



                                         4
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5